DETAILED ACTION
This Action is in response to the Amendment for Application Number 16722432 received on 11/20/2020.
Claims 1-5, 9-15, and 19-20 are presented for examination.
Claims 6-8, and 16-18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-12, and 14-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave et al. (US 20140237123).

during a communication, the user and the participant may resume their communication in the newly established communication session with minimal interruption”), the method comprising:
establishing a communication session between a first user endpoint associated with a user and one or more communication session endpoints (Dave, [0012], “during a communication” requires the establishing of the session;  See also [0017], “In the instance where the primary and participant devices were in a communication session”);
receiving an indication of a desire to transfer the communication session from the first user endpoint comprising an indication of a desired location and a desired time for transferring the communication session (Dave, [0025]-[0026], “The characteristics that stimulate the device switch can include user-initiated switch commands received from one or more of the user's devices, a location characteristic of a device (provided via, e.g., a global position system (GPS), wireless triangulation, or cellular trangulation), a timing characteristic (e.g., time of day, day of week, etc.)”; Dave also disclosed the determination of such to be on the basis of “predetermined criteria”;  It is evident that the user may set the predetermined criteria, including location and time for when a switch is preferred to occur;  Upon the stimulus of the location and time being detected, such is an indication of a desire to transfer the communication session, as claimed);
determining a second user endpoint that is available at the desired location and desired time to transfer the communication session to from the first user endpoint (Dave, [0026], “Dave disclosed, “When a device switch stimulus is detected, the 
reserving the second user endpoint at the desired location and desired time (Dave, [0026], “the primary device can detect the devices in the user's vicinity and allow the user to select the desired secondary device from the detected list of devices”;  Dave’s detection of the stimulus includes the detection of the predetermined desired timing and location being currently present, to which the teachings of Dave allow the user to select the desired secondary device from a list of determined available devices;  The selection by the user reasonably equates to reserving as claimed); 
transferring the communication session from the first user endpoint to the second user endpoint (Dave, [0037], a new communication can be established with the secondary device allowing for a “seamless” transition, “thereby allowing the users to continue their communication”).
Claim 11 recites a system for transferring a communication session between endpoints, the system comprising a processor for executing instructions, and a memory storing instructions, which when executed configure the system to perform limitations that are substantially similar to the limitations of claim 1.
Dave disclosed each device including memory and processor for implementing the teachings (Dave, [0039]).
As such, claim 11 is rejected under the same rationale applied above.


determining a plurality of second user endpoints that are available (Dave, [0026], Dave disclosed a “list” of the user’s devices); and
selecting one of the plurality of second user endpoints as the second user endpoint to transfer the communication session to (Dave, [0026], Dave disclosed selecting a secondary device from the list).

Regarding claims 4 and 14, Dave disclosed the method of claim 2, wherein selecting one of the plurality of second user endpoints comprises automatically selecting one of the plurality of second user endpoints based on user preferences (Dave, [0026], “the user may pre-configure a preferred order for a list of devices in the event of a device switch”, and “In some such embodiments, the secondary device may be automatically selected upon identifying that the device is next on the list, available (i.e., powered on and operating), and within a threshold distance of the user.”)  By the server utilizing the user’s pre-configured ordered device list, the server is automatically selecting a device based on the user’s preferences, as claimed.

Regarding claims 5 and 15, Dave disclosed the method of claim 2, wherein selecting one of the plurality of second user endpoints comprises: 
ordering the available user endpoints according to characteristics of the available user endpoints and user preferences (Dave, [0026], Dave disclosed a “preferred order for a list of devices in the event of a device switch”; [0032]-[0033], Dave further 
presenting the ordered available user endpoints (Dave,  [0033], Dave disclosed “Some embodiments order the devices in an order based on their respective scores. The ordered list may then be presented to the user for the user's selection.”); and
receiving the selection of one of the presented available user endpoints (Dave,  [0033], Dave disclosed “Some embodiments order the devices in an order based on their respective scores. The ordered list may then be presented to the user for the user's selection.”).

Regarding claims 9 and 19, Dave disclosed the method of claim 1, wherein the communication session with the first user endpoint and the communication session with the second user endpoint each comprise session components comprising one or more of: video, audio, instant messaging, screen sharing, and file sharing (Dave, [0018], [0021], [0067] Dave disclosed different services including text messages, audio/video, instant messaging).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (US 20140237123) in view of Allen et al. (US 20090210536).

Regarding claims 3 and 13, Dave disclosed the method of claim 2, wherein determining the plurality of second user endpoints comprises: 
determining available user endpoints at a location (Dave, [0070], “a number of devices within a vicinity of the primary device can be identified”); and 

While Dave disclosed determining available user endpoints at a location, Dave did not explicitly disclose the determination to be made using a database of endpoints, as claimed.
In an analogous art, Allen disclosed determining available user endpoints at a location from a database of endpoints (Allen, [0015], Allen disclosed the server has a mapping table or other stored association that contains the association between the common user address and the user's device addresses; [0063], Allen disclosed listing the user’s devices for selection, [0063], Allen further disclosed devices may be displayed with their device addresses;  a listing of the user’s devices and their addresses is a determination of the user’s devices that are available at a location).
One of ordinary skill in the art would have been motivated to combine the teachings of Allen and Dave as they both relate to the concept of switching an active session to another device, and as such both are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Allen’s database utilization within the teachings of Dave, in order to provide in order to provide for the teachings of Dave to utilize well-known storage structures, thereby maintaining scalability, thereby providing an efficient means for storing information of all devices, thereby facilitating the transfer process.
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Applicant asserts that the specifying characteristics, of Dave, which when met cause a session to be switched, “does not suggest that the second device is reserved for the desired time/location.”  Applicant asserts, “Dave does not consider reserving the second device to ensure it is available for use at the desired time/location.  Rather Dave teaches that once some characteristic is met, for example the first device is in a particular location and/or a particular day/time occurs, the second device is determined and the communication session is transferred”.  There is no suggestion in Dave that the second device is reserved for the desired time/location.” [Response, 6-7].
Examiner respectfully disagrees.
It is evident from the detailed mappings that Dave disclosed the providing of predetermined criteria, which when met, cause the device transfer functionality of Dave to occur.  As noted by Applicant, (and disclosed in Dave, [0025]-[0026]) the predetermined criteria includes “a particular location and/or particular day/time”.  
That is, Dave disclosed, upon this predetermined criteria being met, (i.e. upon the current location and time equating to the predetermined particular location and particular time), the transfer functionality of Dave occurs.  It is therefore evident from such that the teachings of Dave disclosed “receiving an indication of a desire to transfer the communication session from the first user endpoint comprising an indication of a desired location and a desired time for transferring the communication session”, as claimed.

Since Dave explicitly disclosed an embodiment to which the “device switch stimulus” includes the predetermined location and time, as described above, it is evident that Dave disclosed that the determination of a second user endpoint is made at this predetermined location and time, because the determining of the second end point is made upon the predetermined criteria being met (i.e. detecting that the user is at the particular location at the particular time).
With regards to how the secondary device is determined, Dave disclosed, “the primary device can detect the devices in the user's vicinity and allow the user to select the desired secondary device from the detected list of devices” (Dave, [0026]).  As Dave’s detection of the stimulus includes detecting that the current time and location equates to the predetermined time and location, and the result of such is the user selecting a secondary device from the list, it is evident that the user is reserving a particular secondary device from the list of devices to be utilized in the communication session transfer, and such does occur at the particular time and location.  Therefore, Dave disclosed reserving the second user endpoint at the desired location and desired time, as claimed.
Upon this user selecting the secondary device, such results in the transferring of the communication session from the first user endpoint to the selected secondary device (Dave, [0037], a new communication can be established with the secondary device allowing for a “seamless” transition, “thereby allowing the users to continue their communication”).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY B DENNISON/Primary Examiner, Art Unit 2443